Citation Nr: 0531196	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1956 to November 
1957. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of May 2004.  This matter was 
originally on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.


FINDING OF FACT

The veteran is currently diagnosed with chronic low back 
strain which has been linked by competent medical opinion to 
an incident of his military service. 


CONCLUSION OF LAW

Low back strain was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the veteran's claim. 

The veteran's complete service medical records are not of 
record.  In cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule. Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The veteran underwent a VA Compensation and Pension 
examination in January 2005, at which time a physical 
examination of his lumbar spine revealed marked paravertebral 
muscle tenderness on the right and left side and painful 
limitation of motion.  The VA examiner diagnosed chronic low 
back strain.  The VA opined that the veteran's low back pain 
was at least as likely as not a result of the reported in-
service back injury.  The examiner commented that while the 
veteran had had flare-ups of pain on several occasions, these 
were described by the veteran as a flare-up of his existing 
pain that stemmed from the reported in-service incident.  

The Board notes that the examiner apparently found the 
veteran's account of his in-service back injury and 
subsequent chronic back problems credible and consistent with 
the physical findings objectively demonstrated on 
examination.  Therefore, the Board accepts that a back injury 
occurred in service essentially as reported by the veteran in 
the absence of service medical records that prove otherwise, 
and the Board accepts that the reported in-service back 
injury left chronic residuals as determined by the VA 
examiner.  As the veteran is currently diagnosed with chronic 
low back strain which has been linked by competent medical 
opinion to an incident of his military service, service 
connection for low back strain is warranted. 


ORDER

Service connection for low back strain is granted. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


